Allowable Subject Matter

Claims 1-19 and 21 are allowed.
Claim 20 is canceled.
The following is an Examiner’s Statement of Reasons for Allowance: 
Applicant’s arguments submitted on 04/04/2022, addressed and clarified the PTAB decision on how the claimed features of  the additional elements of “training, by an online system over time, a machine learning model”, into a practical application because they provide an  improvement in the technical field, transformation of data, and/or meaningful steps.  
As described in the specification, “The online system 100, may use user profile information and/or the signals to determine that the first and second user have one or more common traits. For example, the online system 100 determines that the users are both currently located in San Francisco, California, attend a particular school, work for a particular employer, are members of a particular group such as a rewards or loyalty program, etc. The online system 100 may also determine a connection between the first and second users on the online system 100 ( paragraph 42).   
The specification also teaches  “the model 260 determines from training data that each user of a sample group of users visited both the first and second geographical locations (e.g., users who visit the beach in Los Angeles tend to also visit the beach in Hawaii, or vice versa). The model 260 may implement collaborative filtering, information filtering, or other types of machine learning algorithms to automate predictions regarding travel- related affinities or preferences of the users. The model 260 may determine predictions of a user's travel preferences or travel intent such as preferred destination types, dates or time of travel, transportation modes, frequency of travel, type of flight class, type of hotel, loyalty or rewards programs, brand, etc. In some embodiments, the model 260 determines a confidence level for predictions, which may indicate a likelihood that a user will book transportation, lodging, or other services for a trip ( paragraph 43)”.
  The specification also teaches “ the machine learning engine 270 uses machine learning techniques to train one or more models 260 to generate a level of affinity of a particular user for- 18 - 26295-35806/US a certain geographical location.    The level of affinity (or confidence level of the predictions made by the model 260) may be proportional to a number of common traits between users. In particular, the model 260 may determine a greater level of affinity for the second user responsive to determining that the first and second users share an extensive travel history, relative to determining that the first and second users have only one previously-visited geographical location in common.    The  model 260 boosts (i.e., increases) the level of affinity responsive to determining that the first and second users are connected on the online system 100.  the model 260 boosts (i.e., increases) the level of affinity responsive to determining that the first and second users are connected on the online system 100. In some embodiments, the models 260 assigns different weights to signals to determine the level of affinity. The weights may vary based on a type of the signal, e.g., a check-in at a geographical location has a greater weight than visiting a website including information about the geographical location (paragraph 45)”.
Furthermore, the specification teaches “the machine learning engine 270 uses the training labels to partition information (e.g., the determined signals) into positive and negative feature vectors for training data of the model 260. For example, positive feature vectors describe assets or customized content of content items that were interacted with by a user, while negative feature vectors describe content items that were presented to users but not interacted with by a user. Thus, the model 260 can predict affinities of users by learning based on the context of travel- related preferences and actions of other users of the online system 100. The model 260 may also organize the training data based on demographic information of the users. Accordingly, the model 260 may determine latent properties indicating preferences for users of a specific age- 19 - 26295-35806/USrange, gender, residence geographical location, etc. ( paragraph 45)”.
  As thus, by incorporating the teaching of  paragraphs 43-45 of the specification of   training,   by an online system over time, a machine learning model based on training data, adding insignificant extra-solution activity to the judicial exception, in a manner that imposes a meaningful limit on the judicial exception into a practical application, by executing the instant claims:
  “actions performed by a plurality of users of the online system on objects associated with  a plurality of geographical locations, the model trained using training labels to partition information about signals of affinity of users for different objects into positive and negative feature vectors to allow the model to predict affinities of the users for other objects, wherein objects and users represent nodes in a graph that are connected by edges that specify relationships between users or that define interactions of users with objects; determining, by the online system, a first set of signals indicating affinity of a first user for a first geographical location and a second geographical location, the first set of signals including actions performed, using a first client device, by the first user with a first set of objects within the graph that are associated with the first geographical location and the second geographical location, wherein the first set of signals provide additional training data for the model receiving, at the online system, content associated with the second geographical location from the first client device; determining, by the online system, a second set of signals indicating affinity of a second user for the first geographical location, the second set of signals including actions 2performed by the second user, using a second client device, with a second set of objects within the graph that are associated with the first geographical location, wherein the second set of signals provide additional training data for the model; determining, by the model based at least in part on the first and second sets of signals, that the second user is likely to have affinity for the second geographical location as an object in the graph; generating, by the online system, a content item describing the second geographical location and including at least the content received from the first client device; and providing, by the online system, the content item for presentation on the second client device”;    on a computer (i.e training, by an online system over time, a machine learning model) resulted into an integrated practical application which provides  an  improvement in the technical field, transformation of data, and/or meaningful steps. 
Accordingly, the claimed limitations of claims 1 and 11 and their dependent claims are  adding insignificant extra-solution activity to the judicial exception, in a manner that imposes a meaningful limit on the judicial exception into a practical application, by executing the instant claims, which results in processing data to predict affinity for geographical locations. 


 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon-Th 8-6pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf  can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682